PER CURIAM.
Appellant seeks reversal of an order terminating her parental rights claiming several errors with regard to entry of the underlying orders of dependency and of termination. The record reflects that appellant was properly advised of the right to counsel at the dependency stage, and appellant’s failure over the course of five *342years, to comply with her case plan, was an adequate basis to terminate her parental rights pursuant to section 39.806(l)(e). See M.S. v. Department of Children and Families, 765 So.2d 152 (Fla. 1st DCA 2000). Further, the order of termination reflects that the trial court expressly considered all of the factors outlined in section 39.810, Florida Statutes (1998 Supp.). We conclude no error in the trial court’s finding that it was in the manifest best interests of the children to terminate appellant’s parental rights. § 39.810, Fla. Stat.
AFFIRMED.
ERVIN, DAVIS and VAN NORTWICK, JJ., CONCUR.